t c summary opinion united_states tax_court jonathan c and shamane c ladue petitioners v commissioner of internal revenue respondent docket no 25208-09s filed date jonathan c and shamane c ladue pro sese randall b childs for respondent armen special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure other court and this opinion shall not be treated as precedent for any other case respondent determined a deficiency in petitioners’ federal_income_tax of dollar_figure in the amendment to answer respondent asserted an increased deficiency of dollar_figure the sole issue for decision is whether petitioners are liable for self- employment_tax under sec_1401 on income received by petitioner husband a deputy sheriff for off-duty services we hold that petitioners are liable for self-employment_tax background this case was submitted fully stipulated under rule and the stipulated facts are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioners resided in florida when the petition was filed all references to petitioner in the singular are to jonathan c ladue during petitioner was employed as a deputy sheriff by the jacksonville sheriff’s office jso jso permits deputies to provide off-duty services for entities other than jso jso’s general order liiidollar_figure jso general order contains detailed provisions that an officer must follow to obtain and maintain off-duty work entities desiring to hire jso deputies for off-duty services must submit an application to the secondary employment unit of jso a jso job scheduler acts as a liaison between jso and the entity by completing the jobsite schedule for jso employees working for a particular entity ensuring employee attendance is adhered to and resolving employee employer conflict when appropriate entities that hire deputies for off-duty services are required to pay an administrative fee to jso for each hour of off-duty service provided by each officer working while off duty is strictly voluntary jso deputies are not required to perform off-duty services the jso general order determines the off-duty minimum pay rate limits the maximum monthly hours of off-duty work and requires jso deputies to wear their uniforms and monitor their police radios when providing off-duty law enforcement-related services deputies providing off-duty services are also subject_to recall to regular duty by jso while working off duty deputies are governed by all jso policies procedures and directives and the jso watch commander may suspend a deputy’s off-duty work if the work or the officer does not meet policy requirements in petitioner earned dollar_figure from his off-duty services and included that amount on his federal_income_tax return this amount was not included on the form_w-2 wage and tax statement received from jso each of the entities that hired petitioner for off-duty service paid petitioner directly and issued forms 1099-misc miscellaneous income and employment_taxes were not withheld with respect to the amount earned from off-duty services in a notice_of_deficiency respondent determined that petitioners failed to correctly report the amount of nonemployee compensation received by petitioner in however respondent later conceded that petitioners did report the correct amount of nonemployee compensation but asserted that petitioners failed to report or pay self-employment_tax on the full amount petitioners contend that petitioner remained an employee of jso while working off duty and therefore that they are not liable for self-employment_tax in contrast respondent argues that petitioner was not an employee of jso while working off duty and that petitioners are therefore liable for self- employment_tax discussion generally the commissioner’s determinations are presumed correct and the taxpayer bears the burden of proving that those determinations are erroneous rule a 290_us_111 the commissioner may assert an increased deficiency under sec_6214 which grants the the parties stipulated that mr ladue was not an employee of the entities which hired him to perform off-duty services and which paid him nonemployee compensation during the tax_year court jurisdiction to redetermine a deficiency garrison v commissioner tcmemo_2010_261 however with respect to any new_matter and increases in deficiency pleaded in the answer the commissioner bears the burden_of_proof rule a in the instant case we decide the issue on the evidence without regard to the burden_of_proof sec_1401 imposes a tax upon a taxpayer’s self-employment_income self-employment_income consists of gross_income derived by an individual from any trade_or_business carried on by such an individual sec_1402 the self-employment_tax however does not apply to compensation paid to an employee sec_1402 sec_3121 defines an employee as any individual who under the usual common_law rules applicable in determining the employer-employee relationship has the status of an employee that definition is made applicable for self- employment_tax purposes by sec_1402 whether an individual is an employee or an independent_contractor is a question of fact determined by application of common_law principles 68_f3d_421 11th cir weber v commissioner 103_tc_378 affd 60_f3d_1104 4th cir sec_31 c - b d employment_tax regs the court may consider various factors in determining the relationship between the parties milian v commissioner tcmemo_1999_366 no one factor however is controlling weber v commissioner supra pincite after considering these factors as discussed below we conclude that petitioner was not an employee of jso but performed his off- duty services as an independent_contractor first petitioner’s off-duty services were performed for and were directly beneficial to the third-party entity see milian v commissioner supra stating that performance of services by the employee for the employer is implicit in an employee relationship march v commissioner tcmemo_1981_ any benefit the department received by an increased police presence at petitioner’s off-duty assignments was incidental and similar in nature to the benefit to a police department when officers increase the police presence in a community by driving their police cruisers home cicciari v commissioner tcmemo_2003_179 citing milian v commissioner supra and march v commissioner supra a second factor of an employer-employee relationship is the ability to select and discharge at will march v commissioner supra the mere approval from jso to work off-duty jobs and the ability to suspend if department policies were not adhered to do not amount to the ability to hire and fire with regard to the off-duty positions see kaiser v commissioner tcmemo_1996_ affd without published opinion 132_f3d_1457 5th cir third the source and method of payment may also help establish whether an employer-employee relationship exists march v commissioner supra all of the third-party entities for which petitioner provided off-duty services operated separately from the city of jacksonville and jso the third-party entities paid petitioner directly and treated him as an independent_contractor issuing him forms the city of jacksonville did not include off-duty pay in petitioner’s form w- as did the departments in the march kaiser and milian cases jso in this case exercises control_over off-duty work in that it has a detailed approval process and the officer is always to abide by the policies procedures and directives of jso however the court found in those cases and we so find again in the instant case that the incidental control held by the department relates solely to the on-duty employment relationship rather than to the details of the off-duty relationship milian v commissioner supra kaiser v commissioner supra march v commissioner supra we find that jso is looking after its own interests in making sure that off-duty work does not interfere with on-duty employment that the jso image is not tarnished and that jso knows where its officers are located in case of an emergency although there may be some factors that may point to an employer-employee relationship between petitioner and jso with respect to petitioner’s off-duty work ie establishing minimum pay rates and requiring petitioner to wear his uniform when taken as a whole the facts establish that petitioner was self- employed with respect to the off-duty services that he provided to third-party entities accordingly we hold that the earnings in dispute are earnings from self-employment subject_to the tax imposed by sec_1401 conclusion we have considered all of the arguments made by petitioners and to the extent that we have not specifically addressed those arguments we conclude that they do not support a conclusion contrary to that reached herein to reflect our disposition of the disputed issue decision will be entered for respondent in the amount of the increased deficiency of dollar_figure
